


Exhibit 10.2

RESTRICTED STOCK PLAN II
OF
TECHNITROL, INC.
(Amended and Restated as of April 30, 2003)

          Pursuant to the terms and conditions contained in the Technitrol, Inc.
Incentive Compensation Plan, a Restricted Stock Plan II (the “Plan”) was adopted
for employees (the “Employees”) of Technitrol, Inc. and its subsidiaries
(collectively the “Company”) effective the 26th day of September, 1984, and was
subsequently amended and restated, effective as of February 12, 1999. The Plan
was amended and restated in its entirety effective as of January 1, 2001, and is
amended as of April 30, 2003.

          1.          Purpose

                       (a) This Plan is intended to provide a method whereby the
officers of Technitrol, Inc. and key employees of the Company who are largely
responsible for the operations of the Company may be offered incentives in
addition to those of current compensation and future pensions to continue in the
service of the Company and all of its stockholders. Such incentives shall be in
the form of shares of the Common Stock of the Company (the “Shares”). The Plan
is also intended to enable the Company to obtain and retain the services of
qualified executive officers and key employees, and to reward and motivate them,
by providing them with the opportunity to become owners of Common Stock of
Technitrol, Inc.

                       (b) Shares of the Company’s common stock awarded under
this Plan shall be immediately issued to the participating Employees in their
own names, with all attendant rights of a stockholder (including, the right to
receive dividends thereon and to vote such Shares, but excluding the right to
physically possess such Shares for so long as they are restricted, as set forth
in this Plan), subject to the restrictions, limitations, terms and conditions
set forth in the Plan.

          2.          Eligible Employees; Administration

                       (a) The Employees of the Company eligible to participate
in the Plan shall be the officers of Technitrol, Inc. and the other key
employees in the Company’s corporate office and its operating business segments
as determined from time to time by a Committee (the “Committee”) appointed by
the Company’s Board of Directors (the “Board”). The Committee shall be the body
which administers this Plan. The Committee must consist of at least two members,
each of whom is a “non-employee director” (as defined in Section 16b-3 of the
General Rules and Regulations under the Securities Exchange Act of 1934, as
amended).

                       (b) Except as limited by the express provisions of the
Plan or by resolutions adopted by the Board, the Committee shall have sole and
complete authority and discretion (1) to select Employees and award Shares, (2)
to determine the form and content of awards of Shares to be issued under the
Plan, (3) to interpret the Plan, (4) to prescribe, amend and rescind rules and
regulations relating to the Plan, and (5) to make all other determinations
necessary or advisable for the administration of the Plan. The Committee shall
have and may exercise such other power

--------------------------------------------------------------------------------




and authority as may be delegated to it by the Board from time to time. A
majority of the entire Committee shall constitute a quorum and the action of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing or electronically by a majority of the Committee
without a meeting, shall be deemed the action of the Committee. If there are
only two Committee members, they must act unanimously.

                       (c) In addition to such other rights of indemnification
as they may have, the members of the Committee shall be indemnified by the
Company in connection with any claim, action, suit or proceeding relating to any
action taken or failure to act under or in connection with the Plan or any grant
under the Plan to the full extent provided for under the Company’s governing
instruments with respect to the indemnification of Directors.

          3.          Issuance of Shares; Performance Based Grants; Maximum
Shares

                       (a)          Subject to the restrictions, terms,
limitations and conditions contained in the Plan and imposed by the Committee
consistent with the Plan, the Committee shall cause the Company to award and
issue such number of Shares to such of the Employees from time to time as it in
its sole discretion determines after consultation with the management of the
Company. Upon such issuance, such Shares shall be validly issued and fully paid
by the Company and shall be nonassessable. Consistent with the provisions of the
Plan, the date of award (for purposes of determining the time denominated
restriction period in Paragraph 4 hereof) will be the date of the meeting at
which the Committee grants the Shares. Beneficial ownership is deemed to accrue
to the Employee on the date the Company instructs its transfer agent to issue
the Shares. Such Shares shall remain in the physical possession of the Company
during any restriction period (as defined in Paragraph 4 (a) below). Each
Employee, if requested by the Company, as a condition to transfer to him or her
such Shares on the transfer books of the Company (and in order to facilitate
return to the Company pursuant to Paragraph 4 hereof), shall, if so requested by
the Committee, execute and deliver to the Company a blank stock power relating
to such shares issued to him or her.

                       (b)          Such Shares may be issued at the sole
discretion of the Committee from time to time on a regular or irregular basis,
or as a reward for outstanding achievement or performance, or as an inducement
to accept employment with the Company, or on account of such other criteria as
may be established by the Committee. Notwithstanding the foregoing, all awards
of Shares made to the Chief Executive Officer of Technitrol, Inc. shall, and any
awards made to other Employees may, be based on the attainment of certain
criteria to be designated by the Committee and specifically identified at the
time of grant of the Shares from among the following criteria: cash flow, net
operating profit, economic profit, earnings per share, acquisitions and/or
divestitures, gross or net revenue growth, annual performance compared to
approved plans, return on equity, assets, capital investment or sales, net
income growth, total stockholder return, expense management, market share, new
product introduction and/or organizational development. The Committee may use
some or all of these performance criteria, either singly or together, and may
link them to the performance of Technitrol, Inc. or any subsidiary, division or
individual. The Committee shall have the sole and absolute authority to
determine whether the performance criteria has been satisfied. The Committee may
also require that the Chief Executive Officer of Technitrol, Inc. remain in the
employ of the Company for

2

--------------------------------------------------------------------------------




some time after the attainment of the performance criteria prior to the removal
of the restrictions on ownership as contained in Section 4(a) below.

                       (c)          Notwithstanding the foregoing, no Employee
may be awarded more than 100,000 Shares in any 12-month period nor more than
300,000 Shares over the Employee’s entire employment with the Company.

          4.          Restrictions; Removal

                       (a) Except as otherwise set forth in this Plan, all
Shares issued pursuant to this Plan shall be subject to the following
restrictions. Such Shares may not be sold, transferred, assigned, pledged or
otherwise alienated, encumbered or hypothecated until the restriction period as
set forth in subparagraphs (b) and (c) below (the “Restriction Period”) has
ended.

                       (b) Except as otherwise set forth in this Section 4, the
Restriction Period related to the Shares issued to each Employee from time to
time shall end upon the expiration of the third anniversary of the award of such
Shares to all Employees other than the Chief Executive Officer of Technitrol,
Inc. or such other Employees who have been awarded Shares to which performance
criteria set forth in Section 3(b) above apply in which case the Restriction
Period shall end upon attainment, if at all, of the performance criteria chosen
by the Committee plus the fulfillment of the additional employment obligations,
if any, set forth in the last sentence of Section 3(b) above. The Committee may
reduce (but not increase) the number of Shares to take into account additional
factors that the Committee determines relevant to measure performance. Upon the
end of the Restriction Period the Shares theretofore subject to such
restrictions shall be delivered to the Employee free from the restrictions
provided herein. The stock power, if any, relating to such Shares shall be
destroyed.

                       (c) Notwithstanding subparagraph (b) above, the Committee
may with respect to Employees other than the Chief Executive Officer of
Technitrol, Inc., specify in an award that the Restriction Period related to the
Shares issued to such Employee shall terminate upon the attainment of certain
performance goals as specified in such award. The Committee shall have the sole
and absolute authority to determine whether the Employee has satisfied such
performance goal or other terms and conditions set forth in the award.

                       (d) If an Employee dies or becomes totally disabled (as
determined by the Company’s long-term disability insurance carrier at the time
of the event) or retires on or after his or her normal retirement date (as
defined in the Technitrol, Inc. Retirement Plan) prior to the expiration of
three (3) years from the date Shares were issued to him or her under this Plan,
then the Restriction Period shall end upon the date that death occurs or
complete disability is deemed to have occurred, or that normal retirement is
effective, and the Committee shall cause the Plan to be implemented in
accordance with the provisions of Paragraph 4 and 5 of the Plan.

                       (e) If an Employee elects to retire before his/her normal
retirement date but on or after his/her early retirement date (as defined in the
Technitrol, Inc. Retirement Plan) or has employment terminated by the Company
other than for cause (as defined below) prior to the expiration of the
Restriction Period, then subject to the provisions of the following sentence,
the

3

--------------------------------------------------------------------------------




Employee shall be entitled to pro-rata vesting, based on the number of whole
months elapsed since the award of such Shares divided by thirty-six, as to both
the award of Shares provided in this Paragraph 4 and the cash award provided in
Paragraph 5. Ownership of Shares not finally vested in the Employee after early
retirement or termination other than for cause shall revert to the Company and
the Employee shall have no further record, legal, beneficial or equitable
interest in such Shares.

                       (f) If an Employee resigns or has employment terminated
by the Company for cause (as defined below) prior to the expiration of the
Restriction Period, ownership of all Shares issued to the Employee still subject
to the restrictions provided herein shall revert to the Company, and Employee
shall have no further record, legal, beneficial or equitable interest in such
Shares.

                       (g) Nothing herein contained shall in any way interfere
with the right of the Company to terminate the employment of the Employee for
any reason whatsoever or for no reason.

                       (h) Notwithstanding the foregoing, in the case of
subsections (d) and (e) above, the Committee shall have the right with respect
to termination of the Restriction Period to adjust the effective award upward
(but not in excess of the original award of Shares) or downward in its sole
discretion, taking into account such factors as it determines to be relevant.

                       (i) For purposes of the Plan, “cause” shall mean (A) the
continued and willful failure of the Employee to follow the lawful orders of
his/her direct superior, (B) violation by the Employee of a material published
rule or regulation of the Company or a provision of the Company’s Statement of
Principles (in effect from time to time) or (C) conviction of a crime which
renders the Employee unable to perform his/her duties effectively; provided that
in the case of (A) or (B), the Company shall give the Employee written notice of
the action or omission which the Company believes to constitute cause and the
Employee shall have 30 calendar days to cure such action or omission.
Determination of “cause” by the Committee shall be final and binding on all
parties.

          5.          Additional Cash Award

                       (a) If the Employee continues in the employ of the
Company through the end of the Restricted Period or otherwise becomes entitled
to be treated as vested under either Paragraph 4(d) or 4(e) hereof, then subject
to the limitations and conditions contained in Paragraph 4(e), and the
provisions of the remainder of this paragraph, the Employee shall also receive a
cash award (the “Cash Award”) equal to the quotient of (i) the product of (A)
the market value of the Company’s Common Stock the subject of such award (as
indicated by the closing price on the stock exchange on which the Company’s
shares are listed in the Wall Street Journal as of the date the Restricted
Period ends or the date of the modified award under Paragraph 4(e), if earlier),
multiplied by (B) the highest individual Federal income tax rate (including any
surcharge) then in effect, divided by (ii) 1 minus the highest individual
Federal income tax rate (including any surcharge) then in effect. In the event
that the Employee is a taxpayer of the United States, and the opportunity to
make an election under Section 83(b) of the

4

--------------------------------------------------------------------------------




U.S. Internal Revenue Code of 1986 as amended (an “83(b) Election”) is available
to the Employee, (irrespective of whether the law of his state of domicile
recognizes such election) then, whether or not the employee makes the 83(b)
Election (see Paragraph 9 below for how the 83(b) Election is properly made) the
amount of the Cash Award shall not exceed 65% of the market value of the
Company’s Common Stock (determined as above) subject to the award as of the date
beneficial ownership accrued to the Employee. An 83(b) Election has the effect
of including the value of the Common Stock Award as of the date beneficial
ownership accrued to the Employee and the Cash Award in the Employee’s
compensation for income tax purposes in the year of the award, instead of the
year during which the Restriction Period ends. (See also Paragraph 9.) If an
83(b) Election is not available to the Employee, the amount of the Cash Award
shall not exceed 165% of the market value of the Company’s Common Stock subject
to the award as of the date beneficial ownership accrued to the Employee.

          For purposes of this paragraph, the Committee shall have the sole
discretion of determining whether an Employee is a taxpayer of the United
States, and whether an 83(b) election is available to the Employee, based on the
facts and circumstances and the Committee’s interpretation of the Internal
Revenue Code and regulations thereunder.

                       (b) Notwithstanding the foregoing, with respect to the
Chief Executive Officer of Technitrol, Inc., the Cash Award shall be the full
amount of the tax on the award (so that the limitation in Section 5(a) shall not
apply) plus the tax on the Cash Award, all of which shall be calculated at the
rate of 41.5%.

                       (c) The Cash Award less applicable withholding taxes
shall be paid to the Employee recipient not later than (A) in cases where no
83(b) Election is made, seventy-five (75) days after (i) the last day of the
calendar year in which the date the Restriction Period ends or (ii) the date on
which the modified award under Paragraph 4 is approved by the Committee (in the
case of Paragraph 4(e) or (B) in the case where an 83(b) Election is made within
the time period required by Section 83(b) and the rules and regulations
hereunder.

          6.          Other Restrictions

                       Consistent with the purposes of the Plan, the Committee
may impose other restrictions on Shares issued hereunder, including, without
limitation, restrictions under the Securities Act of 1933, under the
requirements of any stock exchange upon which such Shares are then listed, and
under any blue sky or securities laws applicable to such Shares.

          7.          Change of Control

                       (a) Notwithstanding anything to the contrary in the Plan,
in the event there is a “change of control” of Technitrol, Inc., then, in that
event, notwithstanding the provisions of Paragraph 4 hereof, the Restriction
Period for any Shares granted under the Plan shall terminate on the date of such
change of control and all Shares shall be vested 100% in all Employees and
distributed to them immediately, free of any and all restrictions, accompanied
by the Cash Awards in the maximum amounts provided in Paragraph 5 hereof.

5

--------------------------------------------------------------------------------




                       (b) For purposes of the Plan, “change of control” means
the occurrence of either of the following events: (1) any “Person” or “Persons”
as defined in Sections 13(b) and 14(b) of Securities Exchange Act of 1934, as
amended (the “Act”), is or becomes the “Beneficial Owner” (as defined in Rule
13(d)-3 of the Act), directly or indirectly, of securities of the Company
representing more than twenty-five percent (25%) of the combined voting power of
the Company’s then outstanding securities or (2) more than fifty percent (50%)
of the assets of the Company, which are used to generate more than fifty percent
of the earnings of the Company in any one of the last three fiscal years, are
disposed of, directly or indirectly, by the Company (including stock or assets
of a subsidiary(ies) in a sale, exchange, merger, reorganization or similar
transaction.

          8.            Assignment

                       Awards may not be sold, pledged, assigned, hypothecated,
transferred or disposed of in any manner other than by will or by the laws of
descent and distribution.

          9.            83 (b) Election

                       If an employee who is a taxpayer of the United States
makes an 83(b) Election in the year of the award of Shares, the Company, then,
agrees to pay the Cash Award (as described in Paragraph 5 hereof) for all grants
in the year of the award pursuant to the provision of Paragraph 5 above. This
election must be made within the time and manner prescribed by the Internal
Revenue Code as then in effect. The Employee must sign and date an 83(b)
Election Notification Form, and provide a copy to the Corporate Secretary of
Technitrol, Inc. The Committee may, in its discretion, preclude any employee
from making such 83(b) Election. In this case, the limitation on the cash award
shall be calculated as if an 83(b) Election is not available to the employee, as
stated in 5(a) above.

          10.          Effect of Changes in Common Stock

                         (a)          Recapitalizations; Stock Splits, Etc. The
number and kind of shares reserved for issuance under the Plan, and the number
and kind of shares subject to outstanding awards shall be proportionately
adjusted for any increase, decrease, change or exchange of Shares for a
different number or kind of shares or other securities of the Company which
results from a merger, consolidation, recapitalization, reorganization,
reclassification, stock dividend, split-up, combination of shares, or similar
event in which the number or kind of shares is changed without the receipt or
payment of consideration by the Company.

                         (b)          Conditions and Restrictions on New,
Additional, or Different Shares or Securities. If, by reason of any adjustment
made pursuant to this Section, an Employee becomes entitled to new, additional,
or different shares of stock or securities, such new, additional, or different
shares of stock or securities shall thereupon be subject to all of the
conditions and restrictions which were applicable to the Shares pursuant to the
award before the adjustment was made.

                         (c)          Other Issuances. Except as expressly
provided in this Section, the

6

--------------------------------------------------------------------------------




issuance by the Company or an affiliate of shares of stock of any class, or of
securities convertible into Shares or stock of another class, for cash or
property or for labor or services either upon direct sale or upon the exercise
of rights or warrants to subscribe therefor, shall not affect, and no adjustment
shall be made with respect to, the number or class of Shares then subject to
awards or reserved for issuance under the Plan.

          11.          Amendment; Termination

                         The Board of Directors of Technitrol, Inc. may from
time to time amend the terms of the Plan and, with respect to any Shares at the
time not issued pursuant to the Plan, suspend or terminate the Plan; provided,
however, the Committee may seek shareholder approval of an amendment if it is
determined to be required by or advisable under regulations of the Securities
and Exchange Commission, the rules of any stock exchange on which the Company’s
stock is listed or other applicable law or regulation.

                         No amendment, suspension or termination of the Plan
shall, without the consent of any affected holders of Shares issued pursuant to
the Plan, alter or impair any rights or obligations under any Shares theretofore
granted under the Plan.

          12.          Governing Law

                         This Plan shall be governed by the law of the
Commonwealth of Pennsylvania, except to the extent that federal law is deemed to
apply.

7

--------------------------------------------------------------------------------